Citation Nr: 9909471	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  96-35 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had service from December 1990 to September 1992, 
including service on board ship in the Persian Gulf.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

It is noted that the appellant testified before the 
undersigned Member of the Board at a hearing held at the RO 
on February 8, 1999.  A transcript of that hearing has been 
associated with the record on appeal.  At that hearing the 
veteran referred to symptoms and to his belief that he was 
exposed to radon gas in the Persian Gulf.  If he wishes to 
file a claim for a disability due to undiagnosed illness as a 
result of his service in the Persian Gulf, he should so 
notify the RO, since no such claim has yet been filed.


FINDING OF FACT

There is no competent evidence or medical opinion linking the 
veteran's schizophrenia, first shown more than 2 years after 
service discharge, to service or any incident therein.


CONCLUSION OF LAW

The appellant has not presented a well grounded claim for 
service connection for schizophrenia.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Schizophrenia may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

In this case, service medical records are devoid of 
complaints, treatment or diagnoses indicating a psychiatric 
disability; psychiatric evaluation was normal at the time of 
the service separation examination.  When examined for 
purposes of the Persian Gulf Registry in October 1994 the 
veteran reported having sleep difficulties but otherwise 
having had no other readjustment difficulties.  The examiner 
remarked that there appeared to be no other behavioral or 
affective indications related to traumatic experiences in his 
overseas duty.  Psychological tests were performed at that 
time.

Schizophrenia was first shown on a VA medical record 
reporting that the veteran was hospitalized in January 1995 
and diagnosed with paranoid type schizophrenia and substance 
abuse.  He was later hospitalized in February 1995 and June 
1996 for paranoid schizophrenia.  He underwent psychiatric 
examination for compensation purposes in April 1995 at which 
time the only psychiatric history given was that of the VA 
hospitalizations in January and February 1995.  Again, he was 
diagnosed with chronic paranoid type schizophrenia.

The evidence of record does not show schizophrenia in service 
or within one year of service discharge.  Additionally, a 
review of the medical records does not show any medical 
finding or opinion that would relate his schizophrenia to 
service or to any experience or exposure in service.  
Consequently, the second and third elements needed to well 
ground the claim for service connection are missing, and the 
claim is not well grounded.

The veteran testified at a personal hearing in February 1999.  
However, at that time he stated that he had not had problems 
related to a psychosis in service and that his family first 
started asking him if he was "okay" in 1994.  Although he 
stated that he began having nightmares and depression in 
about 1993 or 1994 and that he believed his problems were due 
to exposure to radon gas in the Persian Gulf, he is not 
competent to determine the etiology of his schizophrenia.  
See Grottveit; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, his description of the onset of his symptoms was 
entirely too vague to be considered credible evidence of 
psychotic symptoms to the degree of 10 percent within one 
year of service discharge.  The newspaper article submitted 
by him also does not contain relevant, competent evidence 
supporting his claim for service connection for 
schizophrenia.  In summary, he has not presented competent 
evidence suggesting schizophrenia in service, to a degree of 
10 percent within one year of service or related to service 
so as to well ground his claim.

Although the RO did not specifically state that it denied the 
veteran's claim for service connection on the basis that it 
was not well grounded, the Board concludes that this error 
was not prejudicial to his claim.  See Edenfield v. Brown, 8 
Vet. App. 384, 390 (1995).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).  Moreover, this 
Board decision informs the veteran of the evidence that is 
lacking to make his claim well grounded.  



ORDER

Service connection for schizophrenia is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


